NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JROKTON DOMINQUE WILLIAMS,         )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-1004
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Joseph A. Caimano, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller and
Katherine Coombs Cline, Assistant
Attorneys General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.